CASH COLLATERAL AGREEMENT
 


CASH COLLATERAL AGREEMENT dated as of February 14, 2008 (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”) among
each of MORRIS GAD, an individual residing at 592 5th Avenue, New York, New
York, 10036 (“Pledgor”), PNC BANK, NATIONAL ASSOCIATION, a national banking
association, as depository institution (the “Bank”) and PNC BANK, NATIONAL
ASSOCIATION, a national banking association as agent for the Lenders (as defined
below) party to the Loan Agreement referred to below (in such capacity,
“Agent”).
 
WHEREAS, reference is made to the Revolving Credit, Term Loan and Security
Agreement dated as of February 14, 2008 (as amended, modified, supplemented
and/or restated from time to time, the “Loan Agreement”) among PNC Bank,
National Association (“PNC”), the various financial institutions named in or
which hereafter become a party to the Loan Agreement (PNC and such other various
other financial institutions, collectively, the “Lenders”), Agent, Hybrook
Resources Corp. (to be renamed Best Energy Services, Inc.), a corporation
organized under the laws of the State of Nevada (“Best”), Bob Beeman Drilling
Company, a corporation organized under the laws of the State of Utah (“BBD”),
and Best Well Service, Inc., a corporation organized under the laws of the State
of Kansas (“BWS”) (Best, BBD and BWS, each a “Borrower”, and collectively
“Borrowers”).
 
WHEREAS, as an inducement for Agent and Lenders to make certain advances to
Borrowers under the Loan Agreement, Pledgor has agreed to enter into this
Agreement;
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
agree as follows:
 
Section 1.  Defined Terms.  Except as otherwise defined herein, terms defined in
the Loan Agreement are used herein as defined therein.  The following terms
shall have the following meanings for purposes of this Agreement:
 
“Account” shall have the meaning assigned to such term in Section 2 hereof.
 
“Obligations” shall mean, collectively, all obligations and liabilities
of  Borrowers under the Loan Agreement, including, without limitation,
principal, interest, expenses relating or incidental to the enforcement or
protection of the rights of Agent and Lenders hereunder or thereunder, and all
modifications, amendments, replacements, extensions and renewals thereof and
substitutions therefor, whether now existing or hereafter at any time created,
arising or incurred without limit to amount, except as expressly stated in the
Loan Agreement.
 
“Side Collateral” shall mean cash equal to the Side Collateral Amount, and all
interest or other income with respect to the Side Collateral and all proceeds
thereof, deposited to or for the credit of the Account.
 
“Side Collateral Amount” shall mean $2,500,000, less the amount of any Side
Collateral which has been applied to the Obligations or released pursuant to
Section 6 hereof.
 

--------------------------------------------------------------------------------


 
Section 2.  Establishment and Maintenance of the Account.
 
(a)           The Pledgor shall transfer and deposit, in immediately available
funds, an amount equal to the Side Collateral Amount.   The Side Collateral
shall be transferred to and deposited in immediately available funds in Account
No. 31900325348 (the “Account”) in the name of the Pledgor, which account shall
be maintained at the Bank.
 
(b)           Pledgor, Agent and the Bank each hereby agree that (i) the Account
shall be a segregated non-demand, interest bearing deposit account used only for
the purposes of this Agreement and all amounts to the credit thereof shall be
separate and identifiable as credited to such Account, (ii) the Account shall at
all times be subject to the exclusive dominion and control of the Agent and
(iii) except for remittances permitted pursuant to Section 6 of this Agreement,
the Pledgor shall have no right or power to withdraw the Side Collateral from
the Account and the Agent is hereby authorized by the Pledgor to provide such
instructions, and make such notations on the records relating to the Account, to
give effect to the foregoing.
 
Section 3.  Pledge and Assignment of the Account.  As collateral security for
the prompt payment in full when due (whether at stated maturity, by acceleration
or otherwise) of the Obligations, Pledgor does hereby pledge, grant and assign
to the Agent, for its benefit and for the ratable benefit of Lenders, a security
interest in, to and under, and a continuing lien on, the Side Collateral and the
Account.
 
Section 4.  Withdrawal of Deposits.   All amounts and items deposited in the
Account shall remain in the Account until released or withdrawn in accordance
with the terms of this Agreement.
 
Section 5.  Remedies.   Upon the occurrence and during the continuance of an
Event of Default under the Loan Agreement:
 
(a)           The Agent may, in addition to those rights and remedies which may
be available to the Agent under applicable law, at any time or from time to
time, at its option and without further demand or notice to Pledgor, withdraw or
cause to be withdrawn, charge, set-off or otherwise apply all or any part of the
Side Collateral against the Obligations in such order as it shall determine in
its sole discretion; and
 
(b)           The Agent may, in addition to the other rights and remedies
provided for herein or otherwise available to it, exercise all the rights and
remedies of a secured party under the Uniform Commercial Code as in effect in
any applicable jurisdiction.
 
No failure on the part of the Agent or any of its agents to exercise, and no
course of dealing with respect to, or delay in exercising, any right, power or
remedy hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise by the Agent or any of its agents of any right, power or remedy
hereunder preclude the exercise of any other right, power or remedy.  The
remedies herein are cumulative and are not exclusive of any remedies provided by
law.
 
In furtherance of the foregoing, Pledgor hereby expressly waives diligence,
presentment of payment, protest, demand of performance and all notices
whatsoever, and any requirement that the Agent exhaust any right, power or
remedy under the Loan Agreement or any Other Document, or against any person
under any guarantee of, or security for, any of the
Obligations.  Notwithstanding anything to the contrary contained in this
Agreement, Agent shall use commercially reasonably efforts to notify Pledgor of
any Event of Default under the Loan Agreement, but any failure on the part of
Agent to provide such notice shall not prejudice its rights under this
Agreement.
 
2

--------------------------------------------------------------------------------


 
Pledgor hereby agrees to pay all of the Agent’s expenses (including, without
limitation, reasonable legal fees and disbursements) of every kind directly
related to any dispute with Pledgor arising out of this Agreement, which
obligation to reimburse shall be secured under this Agreement and be deemed to
be Obligations for purposes hereof.
 
Section 6.   Release of Side Collateral; Termination.
 
(a)           Pledgor shall have to direct Agent from time to time to release
any interest that has accrued on the Side Collateral Amount and that is
available for withdrawal from the Account without penalty by the Bank, and upon
receipt of such direction Agent shall promptly remit or cause to be remitted to
the Pledgor, without any recourse to, or warranty or representation by the Agent
whatsoever, any such interest on the Side Collateral Amount.
 
(b)           If as of the date Agent receives the audited financial statements
required to be delivered to Agent and the Lenders pursuant to Section 9.7 of the
Loan Agreement (the “Audited Financial Statements”) for any fiscal year of the
Borrowers, commencing with the fiscal year ending December 31, 2008, (x) no
Default or Event of Default has occurred and is continuing under the Loan
Agreement and (y) such Audited Financial Statements demonstrate to Agent’s
reasonably satisfaction that the net income of the Borrowers on a Consolidated
Basis was greater than $4,000,000, then the Agent shall promptly remit or cause
to be remitted to the Pledgor, without any recourse to, or warranty or
representation by the Agent whatsoever, a portion of the Side Collateral Amount
equal to 25% of the difference between the Borrowers net income for such fiscal
year (as demonstrated by such Audited Financial Statements) and $4,000,000, so
long as after giving effect to the foregoing there shall be Undrawn Availability
of not less than $2,500,000.
 
(c)           If, after the Closing Date, Best issues any additional Equity
Interests in accordance with the Loan Agreement such that the aggregate amount
of proceeds received by Best from the issuance of Equity Interests in connection
with the Transactions (whether prior to or after the Closing Date) (such amount,
the “Aggregate Equity Proceeds”) exceeds $9,500,000 (the “Target Amount”), and
the proceeds of such issuance of Equity Interests are utilized to repay the
outstanding Advances under (and as required by) the Loan Agreement, then, so
long as no Default or Event of Default shall have occurred and be continuing,
the Agent shall s promptly (but in no event later than three (3) Business Days
after the repayment of the outstanding Advances under the Loan Agreement with
such proceeds) remit or cause to be remitted to the Pledgor, without any
recourse to, or warranty or representation by the Agent whatsoever, a portion of
the Side Collateral Amount equal to the amount by which the Aggregate Equity
Proceeds exceed the Target Amount.
 
(d)           Ninety-one (91) days after the (i) termination or expiration of
the Loan Agreement, and (ii) the payment in full in cash of all Obligations,
this Agreement shall terminate, and the Agent shall promptly remit or cause to
be remitted to the Pledgor, without any recourse to, or warranty or
representation by the Agent whatsoever, all of the Side Collateral in the
Account.
 
Section 7.  Representations and Warranties.   Pledgor represents and warrants to
the Agent as follows:
 
(a)           The execution, delivery and performance of this Agreement are
within the capacity of Pledgor.
 
(b)           Except as limited by any applicable bankruptcy, reorganization,
insolvency, moratorium, fraudulent conveyances and other similar laws, this
Agreement
 
3

--------------------------------------------------------------------------------


 
constitutes a legal, valid and binding obligation of Pledgor enforceable against
Pledgor in accordance with its terms.
 
(c)           This Agreement creates a valid, perfected and first priority
security interest in the Side Collateral, securing the payment of all
Obligations.
 
(d)           Pledgor is the sole beneficial owner of the Side Collateral and no
security interest, lien, charge, encumbrance or other interest exists in favor
of any Person except for the Agent.
 
Section 8.  Covenants of the Pledgors.  Pledgor covenants and agrees for the
benefit of the Agent as follows:
 
(a)           Pledgor will not permit any notice creating or otherwise relating
to liens on the Side Collateral and the Account or any portion thereof to exist
or be on file in any public office, except in favor of the Agent.
 
(b)           Pledgor will, promptly upon request by the Agent, execute and
deliver or use its best efforts to obtain any document, give any notices,
execute and file any financing statements or other documents (all in form and
substance satisfactory to the Agent), deliver any instruments to the Agent, and
take any other actions that are necessary or, in the opinion of the Agent,
desirable to perfect or continue the perfection and the first priority of the
Agent’s security interest in the Side Collateral and the Account, to protect the
Side Collateral and the Account against the rights, claims or interests of any
persons or to effect the intent and purposes of this Agreement.  The Pledgor
will pay all reasonable costs incurred in connection with any of the foregoing.
 
(c)           The Pledgor will not in any way hypothecate or create or permit to
exist any lien, security interest, charge or encumbrance on or other interest in
the Side Collateral or the Account, and the Pledgor will not sell, transfer,
assign, pledge, collaterally assign, exchange or otherwise dispose of the Side
Collateral or the Account.
 
Section 9.  [Intentionally Omitted].


Section 10.  Waivers; Other Agreements.
 
(a)           Agent and Lenders are hereby authorized, without notice to or
demand upon Pledgor, which notice or demand is expressly waived hereby, and
without discharging or otherwise affecting the obligations of Pledgor hereunder
(which shall remain absolute and unconditional notwithstanding any such action
or omission to act), from time to time, to:
 
(i)  supplement, renew, extend, accelerate or otherwise change the time for
payment of, or other terms relating to, the Obligations, or any portion thereof,
or otherwise modify, amend or change the terms of any promissory note or other
agreement, document or instrument (including, without limitation, the Loan
Agreement and the Other Documents) now or hereafter executed by any Borrower and
delivered to Agent or any Lender, including, without limitation, any increase or
decrease of the principal amount thereof, the rate of interest thereon or fees
payable in connection therewith;
 
(ii)  waive or otherwise consent to noncompliance with any provision of any
agreement, document or instrument (including, without limitation, the Loan
Agreement and the Other Documents) evidencing or in respect of the Obligations,
or any
 
4

--------------------------------------------------------------------------------


 
part thereof, now or hereafter executed by any Borrower and delivered to Agent
or any Lender;
 
(iii)  accept partial payments on the Obligations;
 
(iv)  receive, take and hold security or collateral for the payment or
performance of the Obligations, or any part thereof, or for the payment or
performance of any guaranties of all or any part of the Obligations, and
exchange, enforce, waive, substitute, liquidate, terminate, abandon, fail to
perfect, subordinate, transfer, otherwise alter and release any such security or
collateral;
 
(v)  apply any and all such security or collateral and direct the order or
manner of sale thereof as Agent and Lenders may determine in their sole
discretion;
 
(vi)  settle, release, compromise, collect or otherwise liquidate the
Obligations, or any part thereof, or accept, substitute, release, exchange or
otherwise alter, affect or impair any security or collateral for the
Obligations, or any part thereof, or any guaranty therefor, in any manner;
 
(vii)  add, release or substitute any one or more guarantors, makers or
endorsers of all or any part of the Obligations and otherwise deal with any
Borrower, or any guarantor, maker or endorser as Agent and Lenders may elect in
their sole discretion;
 
(viii)  apply any and all payments or recoveries from any Borrower or from any
guarantor, maker or endorser of all or any part of the Obligations in such order
as Agent and Lenders in their sole discretion may determine, whether such
Obligations are secured or unsecured or guaranteed or not guaranteed by others;
 
(ix)  apply any and all payments or recoveries from any guarantor, maker or
endorser of all or any part of the Obligations or sums realized from security
furnished by any of them upon any of their indebtedness or obligations to Agent
and Lenders as Agent and Lenders in their sole discretion may determine, whether
or not such indebtedness or obligations relate to the Obligations; and
 
(x)  refund at any time, at Agent’s and Lender’s sole discretion, any payment
received by Agent or any Lender in respect of any Obligations, and, even though
prior thereto this Agreement shall have been canceled or surrendered (or any
lien, security interest or other collateral shall have been released or
terminated by virtue thereof), such prior cancellation or surrender (or release
or termination) shall not diminish, release, discharge, impair or otherwise
affect the obligations of Pledgor hereunder in respect of the amount so refunded
(and any lien, security interest or other collateral so released or terminated
shall be reinstated with respect to such obligations), subject, in each case, to
other limitations, if any, set forth herein.
 
(b)  Pledgor hereby agrees that its obligations under this Agreement are
absolute and unconditional and shall not be discharged or otherwise affected as
a result of:
 
(i)           the invalidity or unenforceability of any security for or guaranty
of all or any part of the Obligations or of any promissory note or other
agreement, document or instrument (including, without limitation, the Loan
Agreement and the Other Documents) evidencing or in respect of all or any part
of the Obligations, or the lack of perfection or continuing perfection or
failure of priority of any security for all or any part of the Obligations or
any guaranty therefor;
 
5

--------------------------------------------------------------------------------


 
(ii)           the absence of any attempt to collect the Obligations, or any
portion thereof, from any Borrower or any guarantor or other action to enforce
the same;
 
(iii)           any failure by Agent or any Lender to acquire, perfect and
maintain any security interest in, or to preserve any rights to, any security or
collateral for all or any part of the Obligations or any guaranty therefor;
 
(iv)           any election by Agent or Lenders in any proceeding instituted
under Chapter 11 of Title 11 of the United States Code (11 U.S.C. § 101 et seq.)
(the “Bankruptcy Code”);
 
(v)           any borrowing or grant of a security interest by any Borrower, as
debtor-in-possession, or extension of credit, under the Bankruptcy Code;
 
(vi)           the disallowance, under the Bankruptcy Code, of all or any
portion of Agent’s or any Lender’s claim(s) for repayment of the Obligations;
 
(vii)           any use of cash collateral under the Bankruptcy Code;
 
(viii)                      any agreement or stipulation as to the provision of
adequate protection in any bankruptcy proceeding;
 
(ix)           the avoidance of any lien in favor of Agent for any reason;
 
(x)           any bankruptcy, insolvency, reorganization, arrangement,
readjustment of debt, liquidation or dissolution proceeding commenced by or
against any Borrower, Pledgor, or any guarantor, maker or endorser, including
without limitation, any discharge of, or bar or stay against collecting or
accelerating, all or any of the Obligations (or any interest thereon) in or as a
result of any such proceeding;
 
(xi)           any failure by Agent or any Lender to file or enforce a claim
against any Borrower or such Person’s estate in any bankruptcy or insolvency
case or proceeding;
 
(xii)           any action taken by Agent that is authorized by this Agreement;
 
(xiii)                      any election by Agent under Section 9-604(a) of the
Uniform Commercial Code as enacted in any relevant jurisdiction as to any
security for the Obligations or any guaranty of all or any part of the
Obligations; or
 
(xiv)                      any other circumstance which might otherwise
constitute a legal or equitable discharge or defense of a guarantor (other than
payment and performance in full of the Obligations and the termination of the
Loan Agreement and all Other Documents).
 
(c)  Until the Obligations have been paid and performed in full and the Loan
Agreement and Other Documents have been terminated, Pledgor hereby irrevocably
agrees that it will not assert, to the extent permitted by applicable law, any
“claim” (as defined in Section 101(5) of the Bankruptcy Code) to which Pledgor
is or would at any time be entitled by virtue of its obligations under this
Agreement, including, without limitation, any right of subrogation (whether
contractual, under Section 509 of the Bankruptcy Code or otherwise),
reimbursement, contribution, exoneration or similar right against any Borrower,
or by virtue of any other indebtedness or obligations of any Borrower to Pledgor
now existing or hereafter incurred ; provided, however, that in any case under
the Bankruptcy Code with respect to any Borrower, Pledgor may file a proof of
contingent claim with respect to any such subrogation or other rights for the
sole purpose of timely asserting such claims in compliance with any bar order
(or standing order or local rule establishing a period of time for the timely
filing of claims in
 
6

--------------------------------------------------------------------------------


 
such case), provided further that (i) Pledgor’s filing such proof of claim shall
be without prejudice to Agent’s and Lenders’ rights under this Agreement and/or
under Section 509 of the Bankruptcy Code and (ii) such proof of claim shall
state that Pledgor’s claims memorialized thereby are subject to the provisions
of this Agreement.  Pledgor further waives, to the extent permitted by
applicable law:
 
(i)  any requirements of diligence or promptness on the part of Agent or
Lenders;
 
(ii)  presentment, demand for payment or performance and protest and notice of
protest with respect to the Obligations or any guaranty with respect thereto;
 
(iii)  notices (a) of nonperformance, (b) of acceptance of this Agreement, (c)
of default in respect of the Obligations or any guaranty, (d) of the existence,
creation or incurrence of new or additional indebtedness, arising either from
additional loans extended to any Borrower or otherwise, (e) that the principal
amount, or any portion thereof, and/or any interest on any document or
instrument evidencing all or any part of the Obligations is due, (f) of any and
all proceedings to collect from any Borrower, any maker, endorser or any
guarantor of all or any part of the Obligations, or from anyone else, (g) of the
exchange, sale, surrender or other handling of any security or collateral given
to Agent to secure payment of the Obligations or any guaranty therefor, and (h)
of any action taken by Agent that is authorized by this Agreement;
 
(iv) any right to require Agent or Lenders to (a) proceed first against any
Borrower or any other Person whatsoever, (b) proceed against or exhaust any
security given to or held by Agent or Lenders in connection with the Obligations
or any guaranty, or (c) pursue any other remedy in Agent’s or any Lender’s power
whatsoever;
 
(v)           any defense arising by reason of (a) any disability or other
defense of any Borrower or any guarantor of all or any portion of the
Obligations, (b) the cessation from any cause whatsoever of the liability of any
Borrower or any guarantor of all or any portion of the Obligations, (c) any act
or omission of Agent or any Lender or others which directly or indirectly, by
operation of law or otherwise, results in or aids the discharge or release of
any Borrower or any security given to or held by Agent or any Lender in
connection with the Obligations or any guaranty;
 
(vi)           any and all other suretyship defenses under applicable law (other
than payment and performance in full of the Obligations and the termination of
the Loan Agreement and all Other Documents); and
 
(vii) the benefit of any statute of limitations affecting the Obligations or
Pledgor’s liability hereunder or the enforcement hereof.
 
All waivers granted by Pledgor hereunder shall be unconditional (except to the
extent expressly provided herein) and irrevocable irrespective of whether the
Obligations have been paid in full by Pledgor or any other party.
 
(d)  Pledgor hereby assumes responsibility for keeping itself informed of the
financial condition of each Borrower, of any and all endorsers and/or guarantors
of all or any part of the Obligations and of all other circumstances bearing
upon the risk of nonpayment and nonperformance of the Obligations, or any part
thereof, and Pledgor hereby agrees that neither Agent nor any Lender shall have
any duty to advise Pledgor of information known to Agent or such Lender
regarding such condition or any such circumstances.  In the event Agent or any
Lender, in its sole discretion, undertakes at any time or from time to time to
provide any such information to Pledgor, neither Agent nor such Lender shall not
have any obligation (i) to undertake any investigation, whether or not a part of
its regular business routine, (ii) to disclose
 
7

--------------------------------------------------------------------------------


 
any information which Agent or such Lender wishes to maintain confidential or
(iii) to make any other or future disclosures of such information or any other
information of Pledgor.
 
Section 11.  Continuing Security Interest; Successors and Assigns.  This
Agreement shall create a continuing security interest in the Side Collateral and
the Account and shall (i) remain in full force and effect until terminated in
accordance with its terms, (ii) be binding upon Pledgor, its heirs,
administrators, executors, successors, and permitted assigns and (iii) inure to
the benefit of the Agent and its successors, transferees and assigns, provided
that the Pledgor shall not have the right to assign this Agreement or any
interest herein or in the Side Collateral and the Collateral.
 
Section 12. Notices.   All notices, requests, consents and demands hereunder
shall be in writing and mailed, telecopied or delivered to the intended
recipient at the address set forth on the signature page of this Agreement or
such other address as shall be designated by such party in a written notice to
each other party.
 
Section 13.  Exculpation of Bank; Indemnification by Company.  Pledgor and Agent
agree that Bank shall have no liability to either of them for any loss or damage
that either or both may claim to have suffered or incurred, either directly or
indirectly, by reason of this Agreement or any transaction or service
contemplated by the provisions hereof, unless occasioned by the gross negligence
or willful misconduct of Bank (as determined by a court of competent
jurisdiction in a final and non-appealable judgment).  In no event shall Bank be
liable for losses or delays resulting from computer malfunction, interruption of
communication facilities, labor difficulties or other causes beyond Bank's
reasonable control or for indirect, special or consequential damages.  Pledgor
agrees to indemnify Bank and hold it harmless from and against any and all
claims, other than those ultimately determined to be founded on gross negligence
or willful misconduct of Bank (as determined by a court of competent
jurisdiction in a final and non-appealable judgment), and from and against any
damages, penalties, judgments, liabilities, losses or expenses (including
reasonable attorney's fees and disbursements) incurred as a result of the
assertion of any claim, by any person or entity, arising out of, or otherwise
related to, any transaction conducted or service provided by Bank through the
use of the Account at Bank pursuant to the procedures provided for or
contemplated by this Agreement.
 
Section 14.  Amendments and Waivers.   The terms of this Agreement may be
waived, altered or amended only by an instrument in writing duly executed by the
Pledgor, Agent and the Bank.
 
Section 15.  Interpretation of Agreement.  All terms not defined herein or in
the Loan Agreement shall have the meaning set forth in the applicable Uniform
Commercial Code, except where the context otherwise requires.  Acceptance of or
acquiescence in a course of performance rendered under this Agreement shall not
be relevant in determining the meaning of this Agreement even though the
accepting or acquiescing party had knowledge of the nature of the performance
and opportunity for objection.
 
Section 16.  Survival of Provisions.  All representations, warranties and
covenants of the Pledgors contained herein shall survive the execution and
delivery of this Agreement, and shall terminate only upon the full and final
payment of the Obligations secured hereby.
 
Section 17.  Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the law of the State of New York.
 
Section 18.  Submission to Jurisdiction.  Pledgor hereby submits to the
nonexclusive jurisdiction of the federal and state courts located in the State
of New York and the
 
8

--------------------------------------------------------------------------------


 
City of New York for purposes of all legal proceedings arising out of or
relating to this Agreement or the transactions contemplated hereby.
 
Section 19.  WAIVER OF JURY TRIAL.  PLEDGOR HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE LAW) ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY OF ANY DISPUTE ARISING UNDER OR RELATED TO THIS
AGREEMENT OR ANY OTHER DOCUMENT OR AGREEMENT REFERRED TO HEREIN AND AGREES THAT
ANY SUCH DISPUTE SHALL BE TRIED BEFORE A JUDGE SITTING WITHOUT A JURY.
 
Section 20.  Counterparts.   This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may executed this Agreement by signing
any such counterpart.
 
Section 21.  Severability.   If any provision hereof is invalid and
unenforceable in any jurisdiction, then, to the fullest extent permitted by law,
(i) the other provisions hereof shall remain in full force and effect in such
jurisdiction and shall be liberally construed in order to carry out the
intentions of the parties hereto as nearly as may be possible and (ii) the
invalidity or unenforceability of any provision hereof in any jurisdiction shall
not affect the validity or enforceability of such provision in any other
jurisdiction.
 


[Signature page follows.]
 
9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.
 

/s/ Morris Gad
Name: Morris Gad
 
Address:  Almod Ltd.
      592 5th Ave, 8th FL
      New York, NY 10036
Facsimile:  646-898-4437
 
PNC BANK, NATIONAL ASSOCIATION, as Agent
By: /s/ Jeffrey J. Bender
Name: Jeffrey J. Bender
Title: VP
 
Address: 70 East 55th Street
      New York, NY  10022
Attention:  A. Roger Craig
Facsimile:  212-303-0060
  PNC BANK, NATIONAL ASSOCIATION, as Bank
By: /s/ Raymond J. DeRiggi
Name: Raymond J. DeRiggi
Title: Senior Vice President
 
Address: 265 Millburn Avenue
         Millburn, NJ 07041
Attention:
Facsimile: 973-218-2222

 
10

--------------------------------------------------------------------------------


 
STATE OF NEW YORK
COUNTY OF NEW YORK


On this 13TH day of February, 2008, before me personally appeared MORRIS GAD to
me known, who, being by me duly sworn, did depose and say that he is the
individual described in and which executed the foregoing instrument.
 
/S/ DIANE M. DROBNER
Notary Public